Exhibit 10.1
 
UNIVERSAL HOLDINGS, INC.


Cancellation Agreement


This CANCELLATION AGREEMENT (the "Agreement"), dated as of September 21, 2009,
by and between Universal Holdings, Inc., a Nevada Corporation ("UVHO"), and
Lenny M. Roof ("Roof") contemplates the cancellation of 2,500,000 shares of UVHO
common stock (the "Common Stock") owned by Roof.


WHEREAS, Roof was an Officer and a Director of UVHO where he resigned effective
September 21, 2009 and a holder of 2,500,000 shares of Common Stock (the "Roof
Shares"); and


WHEREAS, UVHO intends to enter into a Unit Purchase Agreement with Michael
Hlavsa, the sole member and sole unitholder of Coronado Acquisitions, LLC (the
"Unit Purchase Agreement"); and


WHEREAS, in connection with the Unit Purchase Agreement, Roof has agreed to
cancel the Roof Shares within 120 days from the date hereof but in no event
later than all of the shares registered in the Company's Registration Statement
have been sold.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto do hereby
agree as follows:


 
1.
Cancellation of Securities. Roof hereby agrees to permit UVHO to cancel the Roof
Shares within 120 days from the date hereof, but in no event later than all of
the shares registered in the Company's Registration Statement have been sold, in
consideration for UVHO assuming and indemnifying Roof for any and all
liabilities that Roof may have incurred in performing his duties as an Officer
and Director of UVHO, except for those liabilities due to his gross negligence
or willful misconduct, arising from legal actions instituted within one year
after the date hereof.



 
2.
Delivery of Roof Shares. Roof herewith delivers the certificates representing
the Roof Shares to UVHO endorsed in blank with his signature Medallion
Guaranteed.



 
3.
Representations of Roof. Roof represents and warrants to UVHO that he owns the
Roof Shares, which constitutes all of the Common Stock owned by him, and has
valid and marketable title thereto, free and clear of any security interests,
pledges, claims, liens, encumbrances or other rights or interests of any other
person, and has the absolute and unrestricted right, power, authority and
capacity to permit UVHO to cancel the Roof Shares. Upon delivery of the Roof
Shares to UVHO in accordance with the terms of this Agreement, Roof will
transfer to UVHO valid and marketable title thereto, free and clear of any
security interests, pledges, claims, liens, encumbrances or other rights or
interests of any other person and UVHO will then have the unrestricted right to
cancel these securities.

 
 
1

--------------------------------------------------------------------------------

 
 
 
4.
Waiver. Roof hereby waives any and all rights and interests he has, had or may
have with respect to the Roof Shares.



 
5.
Effective Date. This Agreement shall become effective upon the signing of this
Agreement.



 
6.
Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the Interpretation of, this Agreement.



 
7.
Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.



 
8.
Entire Agreement; Amendments. This Agreement contains the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein, neither UVHO nor Roof make any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement.



 
9.
Governing Law. This Agreement shall be governed by and construed In accordance
with the laws of the State of Nevada.



IN WITNESS WHEREOF, the parties hereto have executed this Cancellation Agreement
as of the day and year first above written.


COMPANY: UNIVERSAL HOLDINGS, INC.




By: _____/s/ Lanny M. Roof_____
Name: Lanny M. Roof
Title:   Director and Chief Executive Officer


LANNY M. ROOF




_____/s/ Lanny M. Roof_____
Lanny M. Roof, individually
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
UNIVERSAL HOLDINGS, INC.


Cancellation Agreement


This CANCELLATION AGREEMENT (the "Agreement"), dated as of September 21, 2009,
by and between Universal Holdings, Inc., a Nevada Corporation ("UVHO"), and
Judith Lee ("Lee") contemplates the cancellation of 2,500,000 shares of UVHO
common stock (the "Common Stock") owned by Lee.


WHEREAS, Lee was an Officer and a Director of UVHO where she resigned effective
September 21, 2009 and a holder of 2,500,000 shares of Common Stock (the "Lee
Shares"); and


WHEREAS, UVHO intends to enter into a Unit Purchase Agreement with Michael
Hlavsa, the sole member and sole unitholder of Coronado Acquisitions, LLC (the
"Unit Purchase Agreement"); and


WHEREAS, in connection with the Unit Purchase Agreement, Lee has agreed to
cancel the Lee Shares within 120 days from the date hereof but in no event later
than all of the shares registered in the Company's Registration Statement have
been sold.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto do hereby
agree as follows:


 
1.
Cancellation of Securities. Lee hereby agrees to permit UVHO to cancel the Lee
Shares within 120 days from the date hereof but in no event later than all of
the shares registered in the Company's Registration Statement have been sold in
consideration for UVHO assuming and indemnifying Lee for any and all liabilities
that Lee may have incurred in performing her duties as an Officer and Director
of UVHO, except for those liabilities due to her gross negligence or willful
misconduct, arising from legal actions instituted within one year after the date
hereof.



 
2.
Delivery of Lee Shares. Lee herewith delivers the certificates representing the
Lee Shares to UVHO endorsed in blank with her signature Medallion Guaranteed.



 
3.
Representations of Lee. Lee represents and warrants to UVHO that she owns the
Lee Shares, which constitutes all of the Common Stock owned by her, and has
valid and marketable title thereto, free and clear of any security interests,
pledges, claims, liens, encumbrances or other rights or interests of any other
person, and has the absolute and unrestricted right, power, authority and
capacity to permit UVHO to cancel the Lee Shares. Upon delivery of the Lee
Shares to UVHO in accordance with the terms of this Agreement, Lee will transfer
to UVHO valid and marketable title thereto, free and clear of any security
interests, pledges, claims, liens, encumbrances or other rights or interests of
any other person and UVHO will then have the unrestricted right to cancel these
securities.

 
 
 
 
3

--------------------------------------------------------------------------------

 

 
 
4.
Waiver. Lee hereby waives any and all rights and interests she has, had or may
have with respect to the Lee Shares.



 
5.
Effective Date. This Agreement shall become effective upon the signing of this
Agreement.



 
6.
Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of this Agreement.



 
7.
Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.



 
8.
Entire Agreement; Amendments. This Agreement contains the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein, neither UVHO nor Lee make any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement.



 
9.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.



IN WITNESS WHEREOF, the parties hereto have executed this Cancellation Agreement
as of the day and year first above written.


COMPANY: UNIVERSAL HOLDINGS, INC.




By: _____/s/ Lanny M. Roof_____
Name: Lanny M. Roof
Title:   Director and Chief Executive Officer


JUDITH LEE




___/s/ Judith Lee_______
Judith Lee

4
 